STATE OF MICHIGAN

                            COURT OF APPEALS



ESTATE OF BETTY SIMMS-NORMAN, by its                                 UNPUBLISHED
Personal Representative, MARCIA BUTTS,                               June 19, 2018

               Plaintiff-Appellee,

v                                                                    No. 334892
                                                                     Macomb Circuit Court
ST. JOHN MACOMB-OAKLAND HOSPITAL,                                    LC No. 2015-000135-NH
ST. JOHN PROVIDENCE HEALTH SYSTEM,
SETH B. PARKER, M.D., and GREAT LAKES
MEDICINE, PLC,

               Defendants-Appellants.


Before: JANSEN, P.J., and SERVITTO and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

       I concur in the majority opinion and write only to note several errors in the dissenting
opinion.

       The dissent begins by stating that plaintiff must show that “defendant’s breach of the
standard of care was the proximate cause of his or her injuries.” The use of the phrase “the
proximate cause” is misplaced in the setting of a medical malpractice case, or indeed, in any case
not involving governmental immunity governed specifically by MCL 691.1407(2). The statute
defining the elements of a medical malpractice action does not contain the phrase “the proximate
cause.” MCL 600.2912a. The dissent cites to Lockridge v Oakwood Hosp, 285 Mich. App. 678,
684; 777 NW2d 511 (2009), as authority for its statement, but that case never used the phrase
“the proximate cause,” and there is no case that has held that a breach of the standard of care
must be the sole proximate cause in a medical malpractice case, or in any case other than one
involving governmental immunity. Indeed, the dissent later goes on to say, citing Craig v
Oakwood Hosp, 471 Mich. 67, 86; 684 NW2d 296 (2004), that “[a] plaintiff need not prove that
the defendant’s actions were the sole cause of his or her injuries.” Perhaps the dissent’s use of
the phrase “the proximate cause” was merely inadvertent, but the use of that phrase in this case
has no basis in law or fact and if read out-of-context could distort well-settled law.

       Second, the dissent has lost sight of the basic principle that in the context of a motion for
summary disposition, a court must consider the pleadings, affidavits, depositions, admissions,
and other documentary evidence submitted in the light most favorable to the nonmoving party,



                                                -1-
MCR 2.116(G)(5); Joseph v Auto Club Ins Ass’n, 491 Mich. 200, 206; 815 NW2d 412 (2012),
and all reasonable inferences are to be drawn in favor of the nonmovant, Dextrom v Wexford Co,
287 Mich. App. 406, 415; 789 NW2d 211 (2010). Rather than adhering to this basic axiom, the
dissent does the opposite. The dissent scours the record for any evidence that could support the
moving party, and interprets the entire record in the light most favorable to that party. Oddly, the
dissent seems to take the position that in order to survive a motion for summary disposition the
non-movant must show that there is no evidence that supports the moving party’s position, rather
than that there is evidence that support’s the non-movant’s case.

         Third, the dissent fails to fully understand the facts of this case. While in the hospital, the
PPI that plaintiff had been receiving at the nursing home was discontinued because the hospital
doctors discovered its causal link to the plaintiff’s malady. 1 Thus, the critical decision was the
initial resumption of that medication and it is, at least for this motion, uncontested that this
decision was made by defendant.2 That a second doctor does not discontinue a medication
negligently prescribed by a prior doctor does not immunize the prior doctor.



                                                               /s/ Douglas B. Shapiro




1
  The kidney specialist treating decedent in the hospital noted in her consult note, written on the
day of discharge, that she recommended switching the patient’s medication to “Pepcid rather
than PPI” because of possible “AIN complications related to that.” Pepcid and PPI’s both treat
heartburn and stomach ulcers, but they have different biochemical mechanisms and side-effects.
2
  The discharge orders signed by defendant directed that as an outpatient decedent should be
taking a PPI. The discharge document further stated: “This is a complete list of medication(s)
that you should be taking based on information you provided us as well as treatment provided
during this hospital visit.” When asked about this in deposition, defendant stated, “these are the
medications I chose to put the patient on at discharge.”



                                                  -2-